Citation Nr: 1456581	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 1, 1999.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1978 to September 1978 and active military service from September 1983 to April 1986. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file currently arises from the Boston, Massachusetts RO.  The Veteran testified at hearings held before Veterans Law Judges in February 2005 and November 2010.  In October 2014, he again testified before the Veterans Law Judge who took testimony in November 2010.  

This appeal has an extensive procedural history, including remands from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board in October 2005 and October 2009 when it was remanded for further development. In March 2011, the Board denied the Veteran's claim for entitlement to an earlier effective date for the award of service connection for degenerative disc disease of the lumbar spine and an earlier effective date for the award of TDIU.  The Veteran appealed this decision and, in April 2013, the Court issued a memorandum decision that upheld the Board's denial of entitlement to an earlier effective date for the award of service connection for degenerative disc disease of the lumbar spine, and vacated the Board's March 2011 decision as to the claim for entitlement to an earlier effective date for the award of TDIU, and remanded the claim to the Board.  In addition, the Court found that the Board's discussion of the Veteran's clear and unmistakable motion was inadequate as well as to consider whether the Veteran had a pending, unadjudicated June 1987 TDIU claim and remanded the issue of entitlement to an earlier effective date for TDIU to the Board for further adjudication. 

Most recently, this matter was before the Board in December 2013, at which time it was remanded for further action.  

At his most recent Board hearing in October 2014, the Veteran argued that this appeal arises from his original claim filed prior to a June 1987 rating decision.  See Board Hr'g Tr. 15-17.  The Board agrees and has, accordingly, recharacterized the issue to better reflect the original nature of the claim on appeal.  See 38 C.F.R. § 3.155 (2014); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); see also 38 C.F.R. § 3.156(b) (2014); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

Previously before the Board was the issue of whether there was clear and unmistakable error in a December 1986 rating decision regarding the assignment of the effective date for service connection for lumbar degenerative disc disease.  In its in December 2013 remand, the Board included a remand directive directing the Agency of Original Jurisdiction (AOJ) to adjudicate the issue.  Upon remand, the RO issued a statement of the case (SOC) in September 2014 adjudicating the issue, as directed by the Board.  Subsequently, at his October 2014 Board hearing, the Veteran indicated that it was not his intent to continue pursuing the matter at present although he would likely do so in the future.  See Board Hr'g Tr. 8-10.  Accordingly, at present, that issue is no longer within the Board's jurisdictional authority to address.  

At the November 2010 Board hearing, the Veteran testified on the issue of entitlement to beneficiary travel payments under 38 C F R § 7010 for travel pay in June 2009 to a VA medical facility.  That issue was addressed by the Board in March 2011 and has not been recertified to the Board.  It is not currently within the Board's jurisdictional authority to address and must be referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.38 (2014).   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Currently, the effective date for entitlement to the TDIU is April 1, 1999.  Prior to that date, the Veteran's combined schedular rating for all disabilities is 50 percent.  This does not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2014), for awarding a TDIU on a schedular basis.  

However, as set forth in the Court's April 2013 memorandum decision, the Veteran maintains "that the effective date should be no later than sometime in 1990, the date he reported that a VA physician advised him he was unemployable as a result of his back disability."  (The Court appears to be referring to a VA evaluation conducted in August 1990, which resulted in an assessment that the Veteran "demonstrates positive physical findings precluding any type of employment at this time.  He remains permanently and totally disabled and has turned into academic training in the hope that in future; modification of his future employment will enable him seeking of an appropriate job within the limits of his disability.")  The Court also noted that the Veteran filed a formal request for a TDIU in June 1987.  

As set forth in 38 C.F.R. § 4.16(b) (2014), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16(b).

Accordingly in this case, the matter must be referred to the Director of Compensation under 38 C.F.R. § 4.16(b) for extraschedular consideration.  

The case is REMANDED for the following action:

1.  Refer this matter to the Director, Compensation Service, for extraschedular consideration to determine whether the Veteran is unemployable by reason of his service-connected disabilities.  

2.  Afterwards, the case should be returned to the Board for the purpose of further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
              DAVID L. WIGHT	C. CRAWFORD
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

